Citation Nr: 0009981	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse secondary to service-connected post traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.   

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that denied the veteran an increased evaluation for his 
service-connected PTSD.  A notice of disagreement was 
received in March 1994.  A statement of the case was issued 
in May 1994.  A substantive appeal was received from the 
veteran in May 1994.  This claim was remanded to the RO in 
April 1998.  

This matter also came before the Board from a November 1998 
decision by the RO that denied the veteran's claims of 
entitlement to service connection for alcohol and drug abuse 
secondary to service-connected PTSD and to a total rating for 
compensation purposes based on individual unemployability.  A 
notice of disagreement was received in January 1999.  A 
statement of the case was issued in July 1999.  A substantive 
appeal was received in August 1999.   

A hearing before an RO hearing officer was held in August 
1994.  Hearings before the undersigned Board Member also were 
held, in Washington, D.C., in March 1998 and December 1999.  



REMAND

A review of the record indicates that the veteran received 
vocational rehabilitation training in the early 1990s and as 
recently as 1999.  Information contained in the Vocational 
Rehabilitation and Education (VRE) folder is relevant to the 
veteran's claims, and clearly was considered by the RO in 
rendering its November 1998 decision; however, it is not 
currently of record.  The Board concludes that prior to 
further adjudication of these claims, this folder must be 
associated with the claims file.  

As such, this matter must be again REMANDED to the RO for the 
following action:

The RO should obtain the veteran's VRE 
folder and associate it with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




